Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks and 132 Declaration filed 09/24/2021. 
Claims 1-9, 11-28, 30, 31, and 33-36 are currently pending.
Claims 1-9, 11-28, 30, and 31 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, but for new reasons in view of the above amendment.  Newly add claims 33-36 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  See the revised 112(a) rejection(s), below. 
The rejection of claims 1-7, 11-28, 30 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejections under 35 U.S.C. 102 and 103 over Gong et al. (US 9,834,479) as evidenced by John et al. (“Concrete as a thermal energy storage medium for thermocline solar energy storage systems,” Solar Energy 96, pages 194-204, 2013) are withdrawn in view of the above amendment.
Claim Objections
Claim 30 is objected to because of the following informalities: the heat treatment is recited as “200°C 700°C” where it appears the term “to” denoting the values as a range is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-9, 11-28, 30, 31, and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite the limitations “wherein the heat treated geopolymer TES concrete product is subjected to heat treatment to achieve a thermal conductivity and a specific heat capacity that are stable during an operation comprising temperature cycling within the range of about 200°C to 700°C,” and “wherein the heat treatment comprises drying the TES concrete product after being cured, and increasing the temperature to 200°C to 700°C;”.  In the present response, Applicant points to paragraphs [0010], [0059], [0069] and the working examples for support of the newly added claim limitations (see the Support for the Amendments to Claims section on page 9 of the response filed 09/24/2021).  However, the original specification does not contain adequate support for the underlined portions of the above-quoted limitations.  
Paragraph [0010] of the specification generally discloses hydrated lime decomposes into lime and water at 350-550°C and calcium silicate hydrate gel dehydrates and decomposes at 200-700°C, citing an NPL reference be Cree et al. (reference/superscript 21), and does not contain any support or nexus to the binder/alkali activator/aggregate-containing invention possessing stability during an operation comprising temperature cycling within 200-700°C or a heat treatment comprising increasing the temperature within the broad range of 200-700°C as presently claimed.  The content of paragraph [0010] of the specification merely appears to be a background discussion of properties of prior art materials different from the claimed concrete and are not a part of the claimed invention. 
Paragraph [0059] of the specification discloses 300-600°C as an exemplary thermal cycle, but does not contain support for temperature cycling within 200-700°C as presently claimed. 
Paragraph [0069] of the specification merely discloses the optional presence of glass powders with a glass transition temperature of about 500 to about 700°C, and does not contain any support or nexus to the invention possessing stability during an operation comprising temperature cycling within 200-700°C or a heat treatment comprising increasing the temperature within the broad range of 200-700°C as presently claimed. 
The working examples perform all heat treatments at 600°C for 6 hours and do not contain support for the broad heat treatment range of 200-700°C as claimed.  Note that paragraphs [0028] and [0079] further indicate the specific heat treatment at 600°C for 6 hours is necessary to lead to the stability properties.  The working examples merely show stability of the thermal conductivity and specific heat capacity properties at thermal cycling of 300-600°C (Example 6; see also the aggregated table of the specification’s working examples on page 17 of Applicant’s remarks filed 09/24/2021), and do not contain support for the broad stability during thermal cycling range within 200-700°C as claimed. 
It is the Office’s position that while the specification contains sufficient basis for a subset within each of the claimed ranges (the specification and examples have basis for a heat treatment comprising increasing the temperature to 600°C for 6 hours results in stability during cycling within the range of 300-600°C), there is not adequate written description support for the breadth of the limitations as presently claimed.  Claims 30, 34, and 36 are also rejected for substantially at least one of the same reason(s) as claim 1.  With regard to the more-narrow scope of claim 34, there is inadequate support that the thermal conductivity and specific heat capacity of the product is stable after a heat treatment of increasing the temperature to 550-600°C since stability is merely shown for a heat treatment of 600°C, and stability is not adequately shown for heat treatment temperatures outside of 600°C.  Claims 2-9, 11-28, 31, 33, and 35 are rejected for their dependency on one of claims 1, 30, or 34.
Further regarding claim 30, in addition to the above issues, there is inadequate support in the original specification for the newly added claim limitation that the thermal conductivity and specific heat capacity “varies within 50% during an operating that comprises temperature cycling”.  There is merely one working example in the original specification demonstrating stability of the thermal conductivity and specific heat capacity at temperature cycling between 300-600°C in a heat treated geopolymer concrete product and its variation in the recited properties are significantly less than (up to) 50% as instantly claimed (Example 6; see also the aggregated table of the specification’s working examples on page 17 of Applicant’s remarks filed 09/24/2021; note that this example shows thermal conductivity vary within 1.28 to 1.77 W/m-K and heat capacity vary within 2.3 to 2.47 MJ/m3/K).  Where is support for the up to “50%” variation percent as claimed?  Claim 33 is also rejection for this same reason.  
Further regarding claim 36, there is inadequate support in the original specification for the newly added claim limitation “wherein the second state has a different internal structure … from the first state”.  This newly added limitation appears to be improperly imported from the 132 Declaration filed 09/24/2021 (see paragraph 7 on page 2 of the Declaration), and nowhere in the original specification could explicit or implicit support be found for the heat treatment at 200-700°C, or even any heat treatment, causes a first concrete product to undergo a change in internal structure while forming a second concrete product.  
Appropriate correction/clarification is required.
Allowable Subject Matter
The claims would be allowable if: 
1) in independent claims 1 and 30, the temperature cycling range was amended from “of about 200°C to 700°C,” to read as “of about 300°C to 600°C,”;
2) in independent claims 1 and 30, the heat treatment temperature of increasing the temperature was amended from “to 200°C to 700°C;” to read as “to 600°C for 6 hours;”;
3) in independent claim 30 on lines 8-9 of the claim, the phrase “that varies within 50% during an operation that comprises temperature cycling between about 200°C to 700°C,” was amended to read as “that are stable during an operation comprising temperature cycling within the range of about 300°C to 600°C,”;
4) claim 33 was cancelled;
5) claim 34 was cancelled (if claim 34 were amended in the same manner as suggested regarding the other independent claims described above it would be a substantial duplicate of the proposed claim 1), and its dependent claim, claim 35, was amended to be dependent on claim 1; and
6) claim 36 was cancelled.
This proposed amendment would overcome the present 112(a) rejection and place the application in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Gong et al. (US 9,834,479), fail to teach or suggest a heat treated geopolymer concrete product that achieves stable thermal conductivity of at least 1 W/(m-K) and specific heat capacity of at least 1 MJ/m3/K during an operation comprising temperature cycling within the range of 300-600°C by heat treating the concrete product at 600°C for 6 hours. 
For purposes of claim interpretation, note that patentable weight would be extended to the product-by-process heat treatment limitations as proposed.  Applicant has demonstrated the geopolymer concrete product invention requiring a heat treatment of 600°C for 6 hours results in a different and unexpected, nonobvious product than a geopolymer concrete product lacking the heat treatment, e.g., merely comprising curing without the heat treatment.  The recited heat treatment unexpectedly changes/affects and stabilizes the thermal conductivity and the specific heat capacity of the geopolymer product.  See the specification working examples and Tables among para. [0092]-[0104] and the aggregated table of the specification’s working examples on page 17 of Applicant’s remarks filed 09/24/2021.  See also Example #6 demonstrating a standard for what constitutes a stable thermal conductivity and specific heat capacity during the temperature cycling. 
Gong et al. teaches geopolymer concrete composites comprising a binder, coarse and fine aggregates, and an activating solution (abstract and Table 4).  Gong et al.’s geopolymer concrete is set and cured at a maximum temperature of less than about 250°C, although is preferred at significantly lower temperatures of 20-75°C (col. 2 lines 38-42 and col. 11 lines 4-30).  The reference fails to teach any heat treatment at a greater temperature let alone suggest any reason/motivation for a person of ordinary skill in the art to provide a heat treatment temperature at 600°C for 6 hours.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
January 12, 2022